Land, J.
The object of this suit is the avoidance of the sale of a slave on the ground of a redhibitory disease, and to recover the price paid, with damages.
In order to take the case as stated in the petition, out of the prescription of one year, the plaintiff charges the defendant with a knowledge of the redhibitory vice before and at the timo of the sale, and with a fraudulent concealment of the same from her.
The facts are. that the defendant purchased the slave on the second day of October, in the year 1854, from one Eudalie Orlin, without any warranty against the vices and maladies prescribed by law ; ancl on the thirteenth day of the same month and year, the defendant sold the slave to the plaintiff, with a full guarantee against all redhibitory defects as well as warranty of title. And on the 8th day of September, in the year 185», the plaintiff sold the slave with full warranty to oue Eugenie Girod, who, on the 18th day of February, 185G, instituted against the plaintiff the action of redhibition, and succeeded in rescinding the sale Inst aforesaid, on the ground of an incurable disease in the slave, at its date.
The only evidence or knowledge of the existence of the disease on the part of the defendant, at the date of the sale from him to the plaintiff, to wit, on the 13th of October, 1854, consists of the fact, that the act of sale from Eudalie Orlin to him, the defendant, contained a stipulation releasing the vendor from the obligation of warranty against the vices and maladies prescribed by law.
The defendant pleads a general denial, and the prescription of one year.
The evidence does not show that the defendant sold the slave to the plaintiff with a knowledge of the redhibitory disease of which the slave died. And the exclusion of warranty against all vices and maladies prescribed by law in the act of sale from Eudalie Orlin to the defendant, is not per se evidence of knowledge and fraudulent concealment on the part of the defendant, at the dato of the sale to the plaintiff.
It is, therefore, ordered, adjudged and decreed, that the judgment be affirmed, with costs.